DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 01/31/2022 has been entered. Claims 1, 3-7, and 9-21 are pending. Claims 7, 9-13, and 20-21 have been withdrawn. Claims 2 and 8 have been canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said liquid additive" and “said liquid solvent” without prior reference to these components.  There is insufficient antecedent basis for these limitations in the claim, and it is unclear where these liquid additives and liquid solvents are related to the other components and method steps. For the purposes of examination, it is taken to have “a liquid additive and a liquid solvent, wherein said liquid is different in composition from said liquid solvent, selected from …”
Claim 3 recites the limitation "said liquid additive" and “said liquid solvent” without prior reference to these components.  There is insufficient antecedent basis for these limitations in the claim, and it is unclear where these liquid additives and liquid solvents are related to the other components and method steps. For the purposes of examination, it is taken to have “a liquid additive and a liquid solvent, wherein said liquid is different in composition from said liquid solvent, selected from …”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 14-19 are rejected under 35 U.S.C. 103 over Burshtain et al., (US 20170294644 A1) hereinafter Burshtain, in view of He et al., (US 20140363746 A1) hereinafter He.
Regarding Claim 1, Burshtain discloses a method of improving fast charging rates of lithium ion batteries (Burshtain [0002]), which is the same as fast-chargeability of a lithium secondary battery, 
containing an anode [0041], 
a cathode [0043], 
a porous separator [0044] disposed between said anode and said cathode (See e.g. Fig. 1A, separator “86” is between cathode “87” and anode “100”) 
and an electrolyte “85” [0042], 
wherein said method comprises consolidating (packing) particles of an anode active material [0085] to form an anode active material layer having interstitial spaces and disposing a bonding molecule “180” [0042], reading on a lithium ion reservoir in said interstitial spaces, since it is mixed in with the anode active material particles [0042], 
designed to bind electrolyte to provide electrolyte-buffering zones [0168], thus reading on configured to receive lithium ions from said cathode “87” through said porous separator “86” when said battery is charged [0168] and the buffer zone, which comprises the bonding material, for partly reducing and gradually introducing lithium ions into the anode for lithiation [0051], which is the same as enable said lithium ions to enter said particles of anode active material in a time-delayed manner. 
Burshtain further discloses wherein said lithium ion reservoir (bonding molecule “180”) comprises lithium capturing groups dispersed in an electrolyte and/or ionic liquid [0042], reading on a fluid residing in said interstitial spaces (since the electrolyte can flow into the pores of the anode layer in order to ensure proper lithium ion transfer within the battery), 
said lithium capturing groups (bonding molecules) being a borate salt or phosphate salt [0168], thus providing a buffer zone [0205] during charge and discharge [0168]. Burshtain further discloses electrolyte may be selected from various electrolytes such as liquid, and/or solid electrolytes such as polymeric electrolytes [0048] thus it is taken that Burshtain is open to any suitable electrolyte as long as it is able to transport lithium ions between the anode and cathode. However, Burshtain is silent regarding the specifics of the electrolyte. 
In a similar field of endeavor as it pertains to electrolytes suitable for lithium ion batteries (He [0001]) He teaches an improved battery electrolyte comprising a non-flammable quasi-solid electrolyte [0025] suppresses the flammability of organic solvents typically used in battery electrolytes [0025]. He further teaches that the quasi-solid electrolyte comprises a lithium salt [0025] dissolved in a liquid solvent [0025] wherein the solvent can include an ionic liquid solvent (taken as a liquid solvent) and an organic liquid solvent (taken as a liquid additive) [0044] wherein the liquid additive is different in composition than said liquid solvent, and is selected from a list of suitable solvents exemplifying hydrofluoroether, [0031] canola oil, and trifluoro propylene carbonate (FPC) [0146] Table 1, having suitable flash points and taught to be suitable alternatives for use as a solvent with a lithium salt electrolyte [0146] reading on the list of liquid additives, all of which are able to dissolve the lithium salt [0042], and furthermore wherein the liquid additive to liquid solvent ratio is greater than 1/1 [0044] overlapping with the claimed range of 5/95 to 95/5 by weight. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the specific quasi-solid electrolyte taught by He as the electrolyte in the battery of Burshtain in order to improve the safety of the battery by reducing the flammability of the electrolyte, and further to select one of the appropriate known liquid additives, such as canola oil or trifluoro propylene carbonate (FPC) as they are taught to be suitable equivalents for one another, see MPEP 2144.06(II), in an appropriate ratio, such as 50/50 to 95/5, overlapping the claimed range of 5/95 to 95/5, and the skilled artisan would have a reasonable expectation that such an electrolyte concentration would have satisfactorily produced a conductive quasi-solid electrolyte, and furthermore using such as the electrolyte in the battery of Burshtain in order to improve the safety of the battery by reducing the flammability of the electrolyte. 
Regarding Claim 4, Burshtain discloses all of the claim limitations as set forth above. Burshtain further discloses an example which uses a conductive polymer surrounding the active material instead of using a binder [0126], reading on containing no resin binder. Burshtain further discloses wherein this arrangement improves cycle life while holding the electrode together [0126].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a polymer matrix such as the one discloses by Burshtain instead of a binder in order to hold the active material together while improving cycle life.
Regarding Claim 14, Burshtain discloses all of the claim limitations as set forth above. Burshtain further gives an example wherein the anode material is aluminum [0085], reading on un-lithiated aluminum. 
Regarding Claim 15, Burshtain discloses all of the claim limitations as set forth above. Burshtain further discloses wherein the anode active material particles have a size of 30-500 nm [0092] falling within the claimed range of 10 nm to 1 µm. 
Regarding Claim 16, Burshtain discloses all of the claim limitations as set forth above. Burshtain further discloses an example wherein the anode active material particles are coated with a bonding molecule [0205] selected from a list of suitable materials including lithium 4-methylbenzenesulfonate [0226], and further the bonding molecule partially reduces the lithium ions, preventing full reduction on the anode surface, thus providing a buffer zone [0205].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a suitable bonding material, such as lithium 4-methylbenzenesulfonate as disclosed by Burshtain, in order to provide a buffer zone for the anode material.
Regarding Claim 17-18, Burshtain discloses all of the claim limitations as set forth above. Burshtain further discloses electrolyte may be selected from various electrolytes such as liquid, and/or solid electrolytes such as polymeric electrolytes [0048] thus it is taken that Burshtain is open to any suitable electrolyte as long as it is able to transport lithium ions between the anode and cathode.
He further teaches that the quasi-solid electrolyte comprises a lithium salt [0025] dissolved in a liquid solvent [0025] having a lithium salt concentration of greater than 3.5M [0026], overlapping the claimed range of 3.5M to 14M, so that the electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20°C [0025] thus reading on Claim 18. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the specific quasi-solid electrolyte taught by He, in a salt concentration of greater than 3.5M to 14M, which is the portion of the disclosed range overlapping the claimed range of 3.5M to 14M, since the skilled artisan would have a reasonable expectation that such an electrolyte concentration would have satisfactorily produced a conductive quasi-solid electrolyte.
Regarding Claim 19, Burshtain discloses a method of improving fast charging rates of lithium ion batteries (Burshtain [0002]), which is the same as fast-chargeability of a lithium secondary battery, 
containing an anode [0041], 
a cathode [0043], 
a porous separator [0044] disposed between said anode and said cathode (See e.g. Fig. 1A, separator “86” is between cathode “87” and anode “100”) 
and an electrolyte “85” [0042], 
wherein said method comprises consolidating (packing) particles of an anode active material [0085] to form an anode active material layer having interstitial spaces and disposing a bonding molecule “180” [0042], reading on a lithium ion reservoir in said interstitial spaces, since it is mixed in with the anode active material particles [0042], designed to bind electrolyte to provide electrolyte-buffering zones [0168], thus reading on configured to receive lithium ions from said cathode “87” through said porous separator “86” when said battery is charged [0168] 
and the buffer zone, which comprises the bonding material, for partly reducing and gradually introducing lithium ions into the anode for lithiation [0051], which is the same as enable said lithium ions to enter said particles of anode active material in a time-delayed manner. 
Burshtain further discloses electrolyte may be selected from various electrolytes such as liquid, and/or solid electrolytes such as polymeric electrolytes [0048] thus it is taken that Burshtain is open to any suitable electrolyte as long as it is able to transport lithium ions between the anode and cathode. However, Burshtain is silent regarding the specifics of the electrolyte. 
In a similar field of endeavor as it pertains to electrolytes suitable for lithium ion batteries (He [0001]) He teaches an improved battery electrolyte comprising a non-flammable quasi-solid electrolyte [0025] suppresses the flammability of organic solvents typically used in battery electrolytes [0025]. He further teaches that the quasi-solid electrolyte comprises a lithium salt [0025] dissolved in a liquid solvent [0025] having a lithium salt concentration of greater than 3.5M [0026], overlapping the claimed range of 1.75M to 5M, so that the electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20°C [0025]) thus reading on Claim 19. Furthermore, He teaches wherein the solvent can include an ionic liquid solvent (taken as a liquid solvent) and an organic liquid solvent (taken as a liquid additive) [0044] wherein the liquid additive is different in composition than said liquid solvent, and is selected from a list of suitable solvents including a hydrofluoroether, [0031] canola oil, and trifluoro propylene carbonate (FPC) [0146] Table 1, having suitable flash points and taught to be suitable alternatives for use as a solvent with a lithium salt electrolyte [0146] reading on the list of liquid additives, all of which are able to dissolve the lithium salt [0042] and furthermore wherein the liquid additive to liquid solvent ratio is greater than 1/1 [0044] overlapping with the claimed range of 5/95 to 95/5 by weight. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the specific quasi-solid electrolyte taught by He as the electrolyte in the battery of Burshtain in order to improve the safety of the battery by reducing the flammability of the electrolyte, and further to select one of the appropriate known liquid additives, such as canola oil or trifluoro propylene carbonate (FPC) as they are taught to be suitable equivalents for one another, see MPEP 2144.06(II), in an appropriate ratio, such as 50/50 to 95/5, overlapping the claimed range of 5/95 to 95/5, and furthermore obvious to select an electrolyte concentration of greater than 3.5M to 5.0M, which is the portion of the disclosed range overlapping the claimed range of 1.75M to 5.0M, and the skilled artisan would have a reasonable expectation that such an electrolyte concentration would have satisfactorily produced a conductive quasi-solid electrolyte, and furthermore using such as the electrolyte in the battery of Burshtain in order to improve the safety of the battery by reducing the flammability of the electrolyte. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al., (US 20170294644 A1) in view of He et al., (US 20140363746 A1), and Yushin et al., (US20150318530 A1) hereinafter Yushin.
Regarding Claim 3, Burshtain discloses a method of improving fast charging rates of lithium ion batteries (Burshtain [0002]), which is the same as fast-chargeability of a lithium secondary battery, 
containing an anode [0041]), 
a cathode [0043], 
a porous separator [0044] disposed between said anode and said cathode (See e.g. Fig. 1A, separator “86” is between cathode “87” and anode “100”) 
and an electrolyte “85” [0042], 
wherein said method comprises consolidating (packing) particles of an anode active material [0085] to form an anode active material layer having interstitial spaces and disposing a bonding molecule “180” 0042], reading on a lithium ion reservoir in said interstitial spaces, since it is mixed in with the anode active material particles [0042], designed to bind electrolyte to provide electrolyte-buffering zones [0168], thus reading on configured to receive lithium ions from said cathode “87” through said porous separator “86” when said battery is charged [0168],
and the buffer zone, which comprises the bonding material, for partly reducing and gradually introducing lithium ions into the anode for lithiation [0051], which is the same as enable said lithium ions to enter said particles of anode active material in a time-delayed manner. Burshtain further discusses wherein it desires to consolidate the anode active material [0085] but does not disclose interconnecting channels between said interstitial spaces being less than 20 nm. 
In a similar field of endeavor as it pertains an active material having a metal ion permeable coating (Yushin [0012]), Yushin teaches an electrode having interconnected pores [0095], wherein the pores are to remain small, 0.4 to 100 nm [0174], overlapping with the claimed range of smaller than 20 nm in size. Yushin teaches that this range is appropriate to enhance electronic transport within the active material [0174]. 
It would have been obvious to one having ordinary skill in the art at the time of filing to minimize the interconnected pore size of Burshtain such that it falls within the claimed range of less than 20 nm as taught by Yushin in order to enhance electronic transport within the active material, thus improving fast charging capability. 
Burshtain further discloses electrolyte may be selected from various electrolytes such as liquid, and/or solid electrolytes such as polymeric electrolytes [0048] thus it is taken that Burshtain is open to any suitable electrolyte as long as it is able to transport lithium ions between the anode and cathode. However, Burshtain is silent regarding the specifics of the electrolyte. 
In a similar field of endeavor as it pertains to electrolytes suitable for lithium ion batteries (He [0001]) He teaches an improved battery electrolyte comprising a non-flammable quasi-solid electrolyte [0025] suppresses the flammability of organic solvents typically used in battery electrolytes [0025]. He further teaches that the quasi-solid electrolyte comprises a lithium salt [0025] dissolved in a liquid solvent [0025] wherein the solvent can include an ionic liquid solvent (taken as a liquid solvent) and an organic liquid solvent (taken as a liquid additive) [0044] wherein the liquid additive is different in composition than said liquid solvent, and is selected from a list of suitable solvents exemplifying hydrofluoroether, [0031] canola oil, and trifluoro propylene carbonate (FPC) [0146] Table 1, having suitable flash points and taught to be suitable alternatives for use as a solvent with a lithium salt electrolyte [0146] reading on the list of liquid additives, all of which are able to dissolve the lithium salt [0042], and furthermore wherein the liquid additive to liquid solvent ratio is greater than 1/1 [0044] overlapping with the claimed range of 5/95 to 95/5 by weight. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the specific quasi-solid electrolyte taught by He as the electrolyte in the battery of Burshtain in order to improve the safety of the battery by reducing the flammability of the electrolyte, and further to select one of the appropriate known liquid additives, such as canola oil or trifluoro propylene carbonate (FPC) as they are taught to be suitable equivalents for one another, see MPEP 2144.06(II), in an appropriate ratio, such as 50/50 to 95/5, overlapping the claimed range of 5/95 to 95/5, and the skilled artisan would have a reasonable expectation that such an electrolyte concentration would have satisfactorily produced a conductive quasi-solid electrolyte, and furthermore using such as the electrolyte in the battery of Burshtain in order to improve the safety of the battery by reducing the flammability of the electrolyte. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Burshtain et al., (US 20170294644 A1) in view of He et al., (US 20140363746 A1) as applied to claim 1 above, and further in view of Matsumura et al., (US 20170092921 A1) hereinafter Matsumura.
Regarding Claims 5 and 6, Burshtain discloses all of the claim limitations as set forth above. Burshtain further discloses wherein the anode further comprises applying the anode active material particles onto a current collector (Burshtain [0042]), wherein the current collector is made of an electrically conductive material such as a metal (Burshtain [0042]), reading on an electrically conductive layer, upon which the anode slurry material is applied and compacted (Burshtain [0042]). However, Burshtain does not explicitly disclose wherein current collector is porous.
In a similar field of endeavor as it pertains to lithium ion batteries (Matsumura [0012]), Matsumura discloses an anode current collector (Matsumura [0016]) made of an electrically conductive (Matsumura [0016]) porous layer, for example copper foam (Matsumura [0023]), reading on Claim 6, since this is an example of a metal foam. Matsumura further teaches wherein the current collector has pores within which the anode active material is disposed (Matsumura [0020]). Matsumura further discloses that the higher surface area provided by the foam current collector allows for a higher battery power and ability to charge and discharge quicker than a battery without a foam current collector (Matsumura [0027]).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to improve the generic current collector of Burshtain with an improved porous metal foam current collector, such as the one taught by Matsumura, such that the anode active material particles and lithium ion reservoir are impregnated into said pores, in order to improve charge and discharge speed of the battery while still providing a structural, conductive substrate on which to put the anode active material.
Response to Arguments
Applicant’s arguments, filed 01/31/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 over Burshtain and Claim 3 under 35 USC 103 over Burshtain in view of Yushin have been fully considered and are persuasive, since Burshtain does not teach the specifics of the amended claim.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 over Burshtain in view of He, and Burshtain in view of He and Yushin, respectively. 
Applicant's arguments regarding Claim 19 under 35 USC 103 over Burshtain in view of He have been fully considered but they are not persuasive, because He teaches other suitable alternatives for the liquid additive that can dissolve the lithium salt, including canola oil and trifluoro propylene carbonate as having appropriate flash points.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721